         Case 5:18-cv-06164-EJD Document 122 Filed 05/07/21 Page 1 of 2

                                                                              FILED
                        UNITED STATES COURT OF APPEALS                         MAY 6 2021

                                                                          MOLLY C. DWYER, CLERK
                                  FOR THE NINTH CIRCUIT                     U.S. COURT OF APPEALS




 In re: GOOGLE PLUS PROFILE                       No.    21-15365
 LITIGATION,
                                                  D.C. No. 5:18-cv-06164-EJD
 ------------------------------                   Northern District of California,
                                                  San Jose
 MATT MATIC; et al.,

                Plaintiffs-Appellees,             ORDER

 v.


 STEVEN DAVIS,

                Objector-Appellant,

   v.

 GOOGLE, INC.; ALPHABET, INC.,

                Defendants-Appellees.



        Pursuant to the terms of the parties' stipulation (Docket Entry No. 13), the

appeal is dismissed without prejudice to reinstatement in the event the settlement is

not approved by the district court on remand.




KS/Mediation
         Case 5:18-cv-06164-EJD Document 122 Filed 05/07/21 Page 2 of 2




       Reinstatement shall be by notice filed by any party in this court and served

on the other parties and the Circuit Mediator within 28 days of the district court’s

ruling regarding settlement. If no notice of reinstatement is filed and served, the

appeal will be deemed dismissed with prejudice.

       A copy of this order shall serve as and for the mandate of this court.


                                               FOR THE COURT:


                                               By: Kyungah Suk
                                               Circuit Mediator




KS/Mediation                               2
